Name: Commission Regulation (EC) No 2199/1999 of 15 October 1999 amending Regulation (EC) No 1729/1999 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  European Union law;  trade
 Date Published: nan

 EN Official Journal of the European Communities16. 10. 1999 L 268/7 COMMISSION REGULATION (EC) No 2199/1999 of 15 October 1999 amending Regulation (EC) No 1729/1999 laying down special measures derogating from Regula- tions (EEC) No 3665/87 and (EEC) No 3719/88 as regards milk and milk products, beef and veal, pigmeat, eggs, poultrymeat, agricultural products exported in the form of goods not covered by Annex I to the Treaty and certain cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 13(3), 17(14) and 28 thereof, and the corresponding provisions of other Regulations on the common organisation of the market in agricultural products, Whereas: (1) Special measures have been taken by Commission Regu- lation 1729/1999 (3) to regularise export operations which could not be completed due to the appearance of contamination of certain products with dioxin. (2) Health measures taken by the authorities of certain third countries in respect of exports from the Community are still in place and continue to affect export possibilities for certain agricultural products. (3) The damaging consequences for Community exporters should be limited by extending the validity of export licences for certain products and extending certain time limits. (4) In the light of development, this Regulation should enter into force immediately. (5) The measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1729/1999 is hereby amended as follows: 1. Article 2(2) is replaced by the following: 2. On application by the titular holder, the validity period of export licences issued pursuant to Regulations (EC) No 1162/95 (6), (EC) No 1466/95 (7) and (EC) No 174/1999 (8) which were applied for by 7 June 1999 at the latest shall be extended by:  5 months for licences for which the validity period expires on 31 May 1999,  4 months for licences for which the validity period expires on 30 June 1999,  3 months for licences for which the validity period expires on 31 July 1999,  2 months for licences for which the validity period expires on 31 August 1999.  1 month for licences for which the validity period expires on 30 September 1999. 2. In Article 2(3) 150 days is replaced by 180 days. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 204, 4.8.1999, p. 13.